Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 14, 2019

The Court of Appeals hereby passes the following order:

A20A0517. MARVIN CRAIG ASH v. THE STATE.

      Marvin Craig Ash has filed a pro se notice of appeal of the trial court’s order
revoking his probation. Pretermitting whether Ash was represented by counsel when
he filed his notice of appeal, which would render the appeal a nullity, see White v.
State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017), we lack jurisdiction based on
Ash’s failure to file an application for discretionary appeal.
      An application for discretionary appeal is required to appeal orders revoking
probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies); accord White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). Ash’s failure to follow the required
appellate procedure deprives us of jurisdiction. Accordingly, this appeal is hereby
DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/14/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.